U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50863 CENTALE, INC. (Name of Small Business Issuer in its Charter) New York 30-0299889 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 37 Hamburg Street, East Aurora, NY 14052 (Address of Principal Executive Offices) Issuer's Telephone Number: (716) 714-7100 191 Main Street, East Aurora, NY 14052 (Former Address, if Changed Since Last Report) Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 13, 2007 Common Voting Stock: 204,120,769 shares Transitional Small Business Disclosure Format (check one):Yes No X CENTALE, INC. BALANCE SHEET (UNAUDITED) September 30, 2007 March 31, 2007 ASSETS Current Assets Cash and Cash Equivalents 1,164 275 Accounts Receivable (net of allowance for doubtful accounts of zero dollars) 20,416 0 Prepaid Expenses 11,485 0 Total Current Assets 33,065 275 Fixed Assets Furniture, Fixtures, Equipment 1,403 0 Total Fixed Assets 1,403 0 Other Assets Software Development 153,479 153,479 Software Technology 129,950 129,950 Less: Accumulated Amortization -160,457 -132,119 Investment in Circle Group Holdings 0 50,000 Investment in FSBO 0 13,500 Total Other Assets 122,972 214,810 TOTAL ASSETS 157,440 215,085 LIABILITIES
